                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                  Plaintiff,                           4:18CR3119

      vs.
                                                          ORDER
AARON O. LEYVA,

                  Defendant.


      Defendant has moved for a review of the detention order. (Filing No. 18).
Under 18 U.S.C. § 3142(f) the magistrate judge may review detention only if
“information exists that was not known to the movant at the time of the hearing
and that has a material bearing” on the amelioration of the risks of
nonappearance and safety. The facts recited within Defendant’s motion were
either known at the time of Defendant’s prior detention hearing or are not
material to the court’s decision on whether Defendant should be released.

      Accordingly,


      IT IS ORDERED that Defendant’s motion to review detention, (Filing No.
18), is denied.


      November 17, 2018.


                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
